COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 UFE INCORPORATED,                               §
                                                                 No. 08-07-00272-CV
                    Appellant,                   §
                                                                    Appeal from the
 v.                                              §
                                                              171st Judicial District Court
                                                 §
 NETTA DODDS,                                                  of El Paso County, Texas
                                                 §
                    Appellee.                                      (TC# 2004-3717)
                                                 §


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this appeal pursuant to TEX .R.APP.P.

42.1(a)(2)(B). The parties represent in their motion that they have reached an agreement to settle

and compromise their differences and request that this Court vacate the trial court’s judgment

without regard to the merits, and remand the case to the trial court for entry of an order

dismissing the case with prejudice.

       This Court has the authority to set aside the trial court’s judgment without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance with the

agreements. TEX .R.APP.P. 42.1(a)(2)(B). Having considered the cause on the parties’ motion,

we conclude the motion should be granted. We hereby set aside the trial court’s judgment and

remand the case for entry of an order of dismissal with prejudice in accordance with the parties’

agreement. As the motion does not specify that the parties have agreed otherwise, costs of appeal

will be taxed against Appellant. See TEX .R.APP.P. 42.1(d).
April 30, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-